UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission File Number: 000-51458 HOKU CORPORATION (Exact name of Registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 99-0351487 (I.R.S. Employer Identification No.) 1288 Ala Moana Blvd., Ste. 220 Honolulu, Hawaii 96814 (Address of principal executive offices, including zip code) (808) 682-7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filero Accelerated filerx Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No Common Stock, par value $0.001 per share, outstanding as of October 31, 2011: 54,911,863 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 1 Item 1. FINANCIAL STATEMENTS (unaudited) 1 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 Item 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION II-1 II-1 Item 1. LEGAL PROCEEDINGS II-1 ITEM 1A. RISK FACTORS II-1 Item 6. EXHIBITS II-16 SIGNATURES II-18 -i- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) HOKU CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, March 31, Assets Cash and cash equivalents $ $ Restricted cash – Accounts receivable Inventory Costs of uncompleted contracts Prepaid expenses Total current assets Deferred cost of financing Property, plant and equipment, net Total assets $ $ Liabilities and Equity Accounts payable and accrued liabilities $ $ Deferred revenue 72 Customer deposits Related party notes payable, net – current – Notes payable – current – Other current liabilities Total current liabilities Related party notes payable, net – Notes payable Long-term customer deposits Total liabilities Commitments and Contingencies Stockholders’ equity: Preferred stock, $0.001 par value. Authorized 5,000,000 shares; no shares issued and outstanding as of September 30, 2011 and March 30, 2011. - - Common stock, $0.001 par value. Authorized 100,000,000 shares; issued and outstanding 54,911,864 and 54,970,255 shares as of September 30, 2011 and March 30, 2011, respectively. 55 55 Warrants for 11,196,581 and 10,000,000 shares of common stock as of September 30, 2011 and March 30, 2011, respectively. Additional paid-in capital Accumulated deficit ) ) Total Hoku Corporation stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. -1- HOKU CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) Three Months Ended September 30, Six Months Ended September 30, Service and license revenue $ Product revenue – – – Total revenue Cost of service and license revenue Cost of product revenue – – – Total cost of revenue Gross margin Operating expenses: Selling, general and administrative (1) Total operating expenses Loss from operations ) Interest and other income (loss) – ) 1 Net loss ) Net income attributable to the noncontrolling interest ) Net loss attributable to Hoku Corporation $ ) $ ) $ ) $ ) Basic net loss per share attributable to Hoku Corporation $ ) $ ) $ ) $ ) Diluted net loss per share attributable to Hoku Corporation $ ) $ ) $ ) $ ) Shares used in computing basic net loss per share Shares used in computing diluted net loss per share (1)Includes stock-based compensation and non-cash expense from issuance of warrant as follows: Selling, general and administrative See accompanying notes to consolidated financial statements -2- HOKU CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six MonthsEnded September30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Non-cash expense from issuance of warrant – Changes in operating assets and liabilities: Accounts receivable ) 16 Costs of uncompleted contracts ) ) Inventory ) (3 ) Prepaid expenses ) Accounts payable and accrued liabilities Deferred revenue Other current liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Payment of property, plant and equipment expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to noncontrolling interest ) ) Net proceeds from notes payable Payment of financing costs ) – Costs related to Tianwei investment – ) Exercise of common stock options – 1 Customer deposits received (refunded) ) Increase in restricted cash ) – Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash activities: Amortization of debt discount and deferred financing cost capitalized as property, plant and equipment $ $ Acquisition of property and equipment through accounts payable and accrued liabilities, including accrued capitalized interest See accompanying notes to consolidated financial statements. -3- HOKU CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies and Practices (a) Description of Business Hoku Corporation is a solar energy products and services company. The Company was incorporated in Hawaii in March 2001, as Pacific Energy Group, Inc.In July 2001, the Company changed its name to Hoku Scientific, Inc. In December 2004, the Company was reincorporated in Delaware.In March 2010, the Company changed its name from Hoku Scientific, Inc. to Hoku Corporation. The Company originally focused its efforts on the design and development of fuel cell technologies, including its Hoku membrane electrode assemblies, or MEAs, and Hoku Membranes. In May 2006, the Company announced its plans to form an integrated photovoltaic, or PV, module business, and its plans to manufacture polysilicon, a primary material used in the manufacture of PV modules, at its polysilicon manufacturing plant in Pocatello, Idaho, or the Polysilicon Plant.In fiscal 2007, the Company reorganized its business into three business units: Hoku Materials, Hoku Solar and Hoku Fuel Cells.In February and March 2007, the Company incorporated Hoku Materials, Inc. and Hoku Solar, Inc., respectively, as wholly owned subsidiaries to operate its polysilicon and solar businesses, respectively. In September 2010, the Company elected to discontinue the operations of Hoku Fuel Cells; however, it will maintain ownership of its intellectual property, including its patents. (b) Liquidity The Company has incurred operating losses in recent years as the Company has redirected its efforts to focus on the development of its polysilicon and solar businesses.The Company's current operating plan anticipates raising cash over the next year through a combination of debt and/or equity offerings and possibly new customer contracts to enable the continued construction of the Polysilicon Plant.Tianwei New Energy Holdings Co., Ltd., or Tianwei, the Company’s majority shareholder has committed to provide the Company financial support for its ongoing operations, planned capital expenditures and debt service requirements until at least April 1, 2012.In addition, Tianwei has provided standby letters of credit as collateral for the Company’s third party debt with a principal amount of $273 million at September 30, 2011. Under the terms of all of the Company's supply agreements, the failure to deliver polysilicon by the stated delivery dates will allow the customers to terminate the supply agreements, require the repayments of the deposits under the agreements, which in the aggregate amount to $140 million at September 30, 2011, and which in turn could result in an event of default under the Company's existing credit agreements with its third party lenders. The event of default under the Company's existing credit agreements could result in its lenders accelerating repayment of the Company's third party debt, which the Company does not have the wherewithal to repay. To the extent that the third party lenders accelerate repayment of the debt, Tianwei has provided a letter of commitment to the Company that it would not demand repayment from the Company until the original due dates of the third party credit agreement ranging from May 2012 through October 2016. If the Company is unable to generate revenue or secure additional financing, the Company will be forced to curtail construction of the Polysilicon Plant. (c) Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries, after elimination of significant intercompany amounts and transactions, and Hoku Solar Power I LLC, or Power I, because the Company has the controlling financial interest of Power I.As of September 30, 2011 and March 31, 2011, the total assets of Power I were $5.9 million and $6.0 million, respectively, and were mainly comprised of cash, accounts receivable, and property, plant and equipment.As of September 30, 2011 and March 31, 2011, the total liabilities of Power I were $873,000 and $882,000, respectively, and were mainly comprised of accounts payable and accrued liabilities.These balances are reflected in the consolidated financial statements with intercompany transactions eliminated. (d) Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with generally accepted accounting principles, or U.S. GAAP, requires the Company’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an on-going basis, the Company evaluates its estimates, including those related to revenue recognition, accounts receivable, the carrying amounts of property, plant and equipment and inventory, income taxes and the valuation of deferred tax assets and stock options. These estimates are based on historical facts and various other assumptions that the Company believes are reasonable. -4- (e) Revenue Recognition Revenue from polysilicon and PV system installations is recognized when there is evidence of an arrangement, delivery has occurred or services have been rendered, the arrangement fee is fixed or determinable, and collectability of the arrangement fee is reasonably assured. PV system installation contracts may have several different phases with corresponding progress billings. The Company applies the percentage-of-completion method of revenue recognition for its PV system contracts for which it can make reasonably dependable estimates of costs. Under the percentage-of-completion method, revenue and related costs are deferred and subsequently recognized based on the progress of the installation and an estimate of remaining costs to complete the installation. Estimated losses on PV system contracts are recognized in the period in which those losses become evident. For contracts entered into prior to April 1, 2010, the Company recognized revenue under the completed contract method, in which revenue and related costs are deferred and then subsequently recognized only upon completion of the contract, for all contracts for which reasonably dependable estimates of costs are not available. The Company entered the PV system installation business in fiscal year 2008.Prior to April 1, 2010, due to the short period of time the Company was in the PV system installation business, the Company did not have the historical experience or the procedures in place to develop reasonably dependable estimates of costs and therefore utilized the completed contract method to record revenue for PV contracts.Subsequent to this startup period, the Company has developed history and reliable processes and procedures of projecting and tracking contract fulfillment costs, in order to develop reasonably dependable estimates which are required to use the percentage of completion method.In applying the percentage-of-completion method, the Company determines the percentage of contract completion on the basis of engineering, labor, subcontractor and other installation costs and excludes material and other non-installation contract costs which are not considered the primary cost determinants in gauging the progress of the PV system contract.Revenue and related costs are recognized proportionately based on the completion percentage of each project and considering the current estimate of remaining costs required to complete the project. Revenue from the sale of electricity generated from the Company’s PV systems is based on kilowatt usage and is recognized in accordance with its power purchase agreements, or PPAs. The Company charges the appropriate Hawaii general excise tax to its customers.The taxes collected from sales are excluded from revenue and recorded as a payable. (f) Restricted Cash As of September 30, 2011, the Company had restricted cash of $758,000, which primarily relates to cash held as collateral for certain standby letters of credit.All interest received on these deposits is also recorded to restricted cash. (g) Cost of Uncompleted Contracts Cost of uncompleted contracts represents costs incurred for services performed and/or materials used towards completing a customer contract. Based on the Company’s revenue recognition policy, the costs incurred for services and/or materials can be recognized as contract costs, and revenues are recognized based on the completion percentage of each contract after considering the costs incurred and current estimate of remaining costs to complete the installation. As of September 30, 2011 and March 31, 2011, costs of uncompleted contracts were approximately $1,548,000 and $128,000, respectively, related to PV system installation contracts. (h) Guarantees and Indemnifications The Company has entered into PV system installation contracts which warrant the installation against defects in workmanship, generally for a period of one to five years from the date of installation.There were no accruals for or expenses related to the warranties for any period presented. The Company, as permitted under Delaware law and in accordance with its Bylaws, indemnifies its officers and directors for certain events or occurrences, subject to certain limits, while the officer or director is or was serving at the Company’s request in that capacity.The term of the indemnification period is equal to the officer’s or director’s lifetime.The Company has also entered into additional indemnification agreements with its officers and directors in connection with its initial public offering.The maximum amount of potential future indemnification is unlimited; however, the Company has obtained director and officer insurance that limits its exposure and may enable it to recover a portion of any future amounts paid.The Company believes the fair value for these indemnification obligations is minimal. Accordingly, the Company has not recognized any liabilities relating to these obligations as of September 30, 2011 and March 31, 2011. The Company has entered into customer contracts that contain indemnification provisions.In these provisions, the Company typically agrees to indemnify the customer against certain types of third-party claims. The Company would accrue for known indemnification issues when a loss is probable and could be reasonably estimated. The Company also would accrue for estimated incurred but unidentified indemnification issues based on historical activity. There were no accruals for or expenses related to indemnification issues for any period presented. (i) Reclassification Certain amounts in the consolidated financial statements have been reclassified to conform to current period presentation. Specifically, in the consolidated statements of cash flows for the six month period ended September 30, 2010, the line items for purchases of and proceeds from maturities of short-term investments were removed to exclude activity for cash equivalents. -5- Fair Value of Assets and Liabilities As of September 30, 2011 and March 31, 2011, the Company held the following assets that are required to be measured at fair value on a recurring basis (in thousands): FairValueMeasurementsasof September 30,2011 Total Level 1 Level 2 Level 3 Cash equivalents $ $ $ — $ — Total assets measured at fair value $ $ $ — $ — FairValueMeasurementsasof March31,2011 Total Level 1 Level 2 Level 3 Cash equivalents $ $ $ — $ — Total assets measured at fair value $ $ $ — $ — The interest rates of the Company’s credit agreements reset on a quarterly basis based on fluctuations in the LIBOR rate.Accordingly, the fair value of the notes payable approximates the carrying value as of September 30, 2011 and March 31, 2011. There were no assets or liabilities that are required to be measured at fair value on a non-recurring basis. Property, Plant and Equipment As of September 30, 2011 and March 31, 2011, property, plant and equipment consisted of the following: September 30, March 31, (in thousands) Construction in progress – Idaho plant and equipment $ $ Electrical substation PV solar systems Production equipment Office equipment and furniture Automobile Less accumulated depreciation and amortization ) ) Property, plant and equipment, net $ $ Long-lived assets, such as property, plant, and equipment, are tested for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If circumstances require a long-lived asset be tested for impairment, the Company first compares undiscounted cash flows expected to be generated by that asset over its life to its carrying amount. If the carrying amount of the long-lived asset is not recoverable from future undiscounted cash flows, the Company must determine the fair value of the asset. Fair value is determined through various valuation techniques including discounted cash flow models and quoted market prices for comparable assets.If the carrying value exceeds the fair value, an impairment loss is recognized. During the quarter ended September 30, 2011, the Company observed a significant decline in the market prices for solar-grade polysilicon, caused by an overall softening of demand in the solar materials supply chain. The Company concluded that the decline in the price in solar-grade polysilicon represented an event that indicates that the value of its polysilicon plant may not be recoverable.As of September 30, 2011, the carrying value of the polysilicon plant was approximately $576 million. The Company prepared an undiscounted cash flow model to assess the recoverability of the polysilicon plant, which required the use of various inputs and assumptions over future periods. In its analysis, the Company evaluated the following key assumptions in determining whether the carrying value of the polysilicon plant exceeded the expected future undiscounted cash flows: · total costs to complete construction, including capitalized interest; · an expected useful life of the polysilicon plant of 30 years; · the projected costs to replace equipment during the life of the polysilicon plant; · an expected weighted average cost to produce polysilicon; · an expectation that substantially all polysilicon will be sold either to third parties or the Company’s parent company, Tianwei; and · the weighted average sales price of polysilicon based on contractual prices and estimated market prices over the estimated 30 year life of the polysilicon plant. -6- In developing these assumptions, the Company considered the expected operating results based upon internal projections and engineering analyses. As of September 30, 2011, the sum of the expected future undiscounted cash flows from the polysilicon plant exceeded its carrying amount by a narrow margin; therefore the Company concluded the carrying amount of the plant is recoverable. For the undiscounted cash flow model prepared on September 30, 2011, the Company estimated the weighted average sales price of polysilicon based on contractual pricesand averagemarket prices of approximately $40 per kilogram over the estimated 30 year life of the polysilicon plant.The market prices for solar-grade polysilicon have declined significantly since September 30, 2011, and the Company estimates the average market price is approximately $34 per kilogramin November 2011.The Company has concluded that this further decline in the price of solar-grade polysilicon represented an event that may indicate that the carrying amount of the polysilicon plant may not be recoverable.The Company is in the process of determining the effect of this recent further decline in the market price for solar-grade polysilicon and believes it could result in the carrying value of the polysilicon plant exceeding the estimated future undiscounted cash flows.The Company is in the process of updating the undiscounted cash flow model that was prepared as of September 30, 2011, for changes in assumptions since September 30, 2011.If the model indicates that the carrying amount exceeds the expected undiscounted cash flows, the Company will be required to determine the fair value of the polysilicon plant using valuation techniques such as discounted cash flow models and quoted market prices for comparable assets. If the results of the determination of fair value indicate that the carrying amount of the polysilicon plant exceeds the fair value it could result in a material impairment loss during the fiscal third quarter. In addition to declines in the market prices of polysilicon, certain other events or changes in circumstances in the future may also indicate that the carrying amount of the polysilicon plant may not be recoverable. Such events or circumstances include, but are not limited to, a change in expected demand for polysilicon, an increase in construction costs, a decrease in the expected life of the polysilicon plant, an increase in projected costs to replace equipment, an increase in the expected production cost, and/or a decrease in the production capacity. During the six months ended September 30, 2010, the Company reduced the cost of the PV systems owned by Hoku Solar Power I by $2.3 million as a result of federal grants received under Section 1603 of the American Recovery and Reinvestment Act of 2009, which provides cash incentives for wind and solar project investments. During the six month period ended September 30, 2011, the Company capitalized interest during construction of $13.4 million, comprised of interest charges of $9.6 million and amortization of discount and deferred financing costs of $3.8 million.During the six month period ended September 30, 2010, the Company capitalized interest during construction of $5.7 million, comprised of interest charges of $2.0 million, amortization of discount and deferred financing costs of $3.6 million, and stock based compensation of $84,000. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities were comprised of the following: September 30, March 31, (in thousands) Accounts payable $ $ Accrued liabilities Total accounts payable and accrued liabilities $ $ The following table summarizes the composition of accounts payable and accrued liabilities between capital and operating expenditures: September 30, March 31, (in thousands) Capital expenditures $ $ Operating expenditures Total accounts payable and accrued liabilities $ $ The capital expenditures pertain primarily to the construction of the Polysilicon Plant and equipment additions related to the Polysilicon Plant. Customer Deposits The Company has entered into various supply agreements with customers for the sale and delivery of polysilicon over specified periods of time.Under the supply agreements, customers are generally required to pay cash deposits to the Company as a prepayment for future product deliveries.Generally, these payments are for deliveries of polysilicon, which are expected to occur subsequent to the initial year of the agreements.These prepayments were used by the Company to finance the construction of the Polysilicon Plant.Accordingly, the receipts of these prepayments have been reflected in the financing activities section of the statements of cash flows.Upon the sale of product under the long-term supply agreements, the Company will reflect the application of the deposit in exchange for the product as a cash inflow from operations with a corresponding cash outflow in financing activities. As of September 30, 2011 and March 30, 2011, the Company had $140.0 million and $140.2 million, respectively, related to prepayments received under its various polysilicon supply agreements.In December 2009, the investment transaction with Tianwei was completed and the existing polysilicon supply agreements were amended such that $50.0 million of an aggregate of $79.0 million in secured prepayments previously paid by Tianwei to the Company was convertedinto shares of the Company’s common stock.The prepayments which are expected to be applied to deliveries one year subsequent to the balance sheet date have been reflected in the consolidated balance sheets as long-term customer deposit. -7- Under the terms of the various long-term polysilicon supply agreements with its customers, the Company is generally required to refund these prepayments, in each case, if the customer terminates the respective supply agreement under certain circumstances, which generally include, but are not limited to, bankruptcy, failure to commence shipments of polysilicon by specified dates, repeated failure to deliver a specified quality of product, and/or failure to meet other milestones.Through September 30, 2011, the Company refunded $220,000 of customer deposits in accordance with the amended polysilicon supply agreements. The Company did not commence delivery of polysilicon to Alex, SolarOne or Suntech in accordance with its agreements, which provided these customers with the right to terminate the agreements and require repayment of a $20.0 million, $49 million, and $2 million prepayment, respectively.The Company has granted security interests to each of its customers in all of the Company’s tangible and intangible assets related to its polysilicon business to serve as collateral for the Company’s obligation to repay the remaining amount of each of its customer’s respective prepayments made as of the date of any termination that has not been applied to the purchase price of polysilicon previously delivered under the respective contract.Such security interests are subordinated to bank financings. The following is a summary of prepayments received as of September 30, 2011 and March 31, 2011: Customer September 30, March 31, (in thousands) Hanwha SolarOne, formerly Solarfun Power Hong Kong Ltd. $ $ Tianwei New Energy (Chengdu) Wafer Co., Ltd. Wealthy Rise International, Ltd. (Solargiga) Jinko Solar Co., Ltd. Shanghai Alex New Energy Co., Ltd. Wuxi Suntech Power Co., Ltd., $ $ Based on existing terms of the various long-term polysilicon supply agreements, the $140 million of customer prepayments would be credited against future product deliveries in the years ending September 30, 2012 through 2016 and thereafter as indicated in the following table. Application of Customer Deposits Year ending September 30, (in thousands) $ Thereafter $ Notes Payable and Warrants (a) Notes Payable China Merchants Bank – New York Branch In May 2010, the Company entered into a $20.0 million credit agreement with the New York branch of China Merchants Bank Co., Ltd.The loan under this credit agreement is secured by a standby letter of credit drawn by Tianwei in Chengdu, China and issued to China Merchants Bank, as collateral. The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% (2.81% at September 30, 2011) or, if the Company elects, any portion of the loan that is not less than $1.0 million may bear interest at an annual rate equal to the rate of interest announced by the lender as its “prime rate.”The principal amount and any unpaid interest thereon must be paid in full by May 2012. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit.As of September 30, 2011, the entire $20.0 million was outstanding. In August 2010, the Company entered into two credit agreements with the New York branch of China Merchants Bank Co., Ltd. to borrow $10.0 million and $5.0 million.The loans under these credit agreements are secured by standby letters of credit drawn by Tianwei in Chengdu, China and issued to China Merchants Bank, as collateral. The loans bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% (2.79% for the $10.0 million credit agreement and 2.81% for the 5.0 million credit agreement at September 30, 2011) or, if the Company elects, any portion of the loans that is not less than $1.0 million may bear interest at an annual rate equal to the rate of interest announced by the lender as its “prime rate.”The principal amount and any unpaid interest thereon must be paid in full by August 2012. The Company also entered into reimbursement agreements with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letters of credit.As of September 30, 2011, the entire $15.0 million was outstanding. -8- In September 2010, the Company entered into a $10.0 million credit agreement with the New York branch of China Merchants Bank Co., Ltd.The loan under this credit agreement is secured by a standby letter of credit drawn by Tianwei in Chengdu, China and issued to China Merchants Bank, as collateral. The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% (2.85% at September 30, 2011) or, if the Company elects, any portion of the loan that is not less than $1.0 million may bear interest at an annual rate equal to the rate of interest announced by the lender as its “prime rate.”The principal amount and any unpaid interest thereon must be paid in full by September 2013. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit. As of September 30, 2011, the entire $10.0 million was outstanding. In October 2010, the Company entered into a $13.0 million credit agreement with the New York branch of China Merchants Bank Co., Ltd.The Company received the entire $13.0 million under this credit agreement, which is secured by a standby letter of credit drawn by Tianwei in Chengdu, China and issued to China Merchants Bank, as collateral. The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% (2.75% at September 30, 2011) or, if the Company elects, any portion of the loan that is not less than $1.0 million may bear interest at an annual rate equal to the rate of interest announced by the lender as its “prime rate.”The principal amount and any unpaid interest thereon must be paid in full by October 2013.The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit.As of September 30, 2011, the entire $13.0 million was outstanding. In December 2010, the Company entered into a $10.0 million credit agreement with the New York branch of China Merchants Bank Co., Ltd.The Company received the entire $10.0 million under this credit agreement, which is secured by cash collateral of 110% of the principal amount of the credit agreement in Renminbi provided by Tianwei.The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% (2.85% at September 30, 2011) or, if the Company elects, any portion of the loan that is not less than $1.0 million may bear interest at an annual rate equal to the rate of interest announced by the lender as its “prime rate.”The principal amount and any unpaid interest thereon must be paid in full by December 2013. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with providing the cash collateral.As of September 30, 2011, the entire $10.0 million was outstanding. China Construction Bank – New York Branch In June 2010, the Company entered into a $28.3 million credit agreement with the New York branch of China Construction Bank.The loan under this credit agreement is secured by a standby letter of credit drawn by Tianwei and issued by the Sichuan branch of China Construction Bank in favor of the New York branch.The loan will bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 1.875% (between 2.12% and 2.17% at September 30, 2011) or, if the Company elects, and if the bank agrees, any portion of the loan that is not less than $1.0 million may bear interest at an annual rate equal to the highest “Prime Rate” as published in the “Money Rates” column of the Eastern Edition of the Wall Street Journal from time to time.The principal amount and any unpaid interest thereon must be paid in full by June 2012. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit.As of September 30, 2011, the entire $28.3 million was outstanding. China Construction Bank – Singapore Branch In October 2010, the Company entered into a $29.0 million credit agreement with the Singapore branch of China Construction Bank.The Company received the entire $29.0 million under this credit agreement which is secured by standby letters of credit drawn by Tianwei in Chengdu, China and issued to China Construction Bank Corporation, Sichuan Branch in favor of China Construction Bank – Singapore Branch.The loan will bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% (between 2.25% and 2.27% at September 30, 2011). The principal amount and any unpaid interest thereon must be paid in full by September 2013. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit. As of September 30, 2011, the entire $29.0 million was outstanding. -9- Industrial and Commercial Bank of China – New York Branch In December 2010, the Company entered into a $15.5 million credit agreement with the New York Branch of Industrial and Commercial Bank of China, Ltd.The loans are secured by a standby letter of credit issued by the Sichuan Branch of Industrial and Commercial Bank of China and procured by Tianwei in favor of the lender and which has an aggregate drawable amount of $17.0 million.The loans bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2.6% (2.96% at September 30, 2011).The principal amount and any unpaid interest thereon must be paid in full by December 2013. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit.As of September 30, 2011, the entire $15.5 million was outstanding. In January 2011, the Company entered into a $19.5 million credit agreement with the New York Branch of Industrial and Commercial Bank of China, Ltd.The loans are secured by a standby letter of credit issued by the Sichuan Branch of Industrial and Commercial Bank of China and procured by Tianwei in favor of the lender and which has an aggregate drawable amount of $22.0 million.The loans bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2.6% (2.85% at September 30, 2011).The principal amount and any unpaid interest thereon must be paid in full by January 2014. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit. As of September 30, 2011, the entire $19.5 million was outstanding. In April 2011, the Company entered into a $15.0 million credit agreement with the New York Branch of Industrial and Commercial Bank of China, Ltd., New York Branch (the “Lender”).The loans are secured by a standby letter of credit issued by the Sichuan Branch of Industrial and Commercial Bank of China and procured by Tianwei in favor of the lender and which has an aggregate drawable amount of $16.5 million.The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2.7% (2.95% at September 30, 2011).The principal amount and any unpaid interest of the loan must be paid in full by April 6, 2014 or the tenth business day prior to the date on which the letter of credit expires or otherwise terminates, whichever is earlier.The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit. As of September 30, 2011, the entire $15.0 million was outstanding. In June 2011, the Company entered into a $24.7 million credit agreement with the New York Branch of Industrial and Commercial Bank of China, Ltd., New York Branch (the “Lender”).The loan is secured by a standby letter of credit issued by the Sichuan Branch of Industrial and Commercial Bank of China and procured by Tianwei in favor of the lender and which has an aggregate drawable amount of not less than $30.1 million.The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 3.8% (4.13% at September 30, 2011).The principal amount and any unpaid interest of the loan must be paid in full by June 2, 2016 or the tenth business day prior to the date on which the letter of credit expires or otherwise terminates, whichever is earlier.The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit. As of September 30, 2011, the entire $24.7 million was outstanding. In September 2011, the Company entered into a $10.0 million credit agreement with the New York Branch of Industrial and Commercial Bank of China LTD., New York Branch.The loans are secured by a standby letter of credit issued by Sichuan Branch of Industrial and Commercial Bank of China and procured by Tianwei in favor of the Lender and which has an aggregate drawable amount of not less than $11 million.The loans bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2.5% (2.84% at September 30, 2011).The principal amount and any unpaid interest of the loan must be paid in full by September 1, 2014 or the tenth business day prior to the date on which the standby letter of credit expires or otherwise terminates, whichever is earlier. The Company also entered into a reimbursement agreement with Tianwei pursuant to which the Company agreed to reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the standby letter of credit. As of September 30, 2011, the entire $10.0 million was outstanding. CITIC Bank International Limited – New York Branch In February 2011, the Company entered into a $19.0 million credit agreement with the New York Branch of CITIC Bank International Limited.The Company can receive up to $19.0 million of the loan which is secured by standby letters of credit issued by China Branch of CITIC Bank International Limited and procured by Tianwei in favor of CITIC Bank International Limited.The loans will bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2.5% (2.81% at September 30, 2011).The principal amount and any unpaid interest thereon must be paid in full by January 2013.
